Citation Nr: 0024920	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 50 
percent, for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased evaluation, in excess of 20 
percent, for a service-connected gunshot wound, left thigh, 
with retained metallic fragments, involving Muscle Groups 
XIII and XIV.

3.  Entitlement to an increased evaluation, in excess of 20 
percent, for a service-connected shell fragment wound, left 
buttock, with retained metallic fragments, involving Muscle 
Group XVII.

4.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  
His service records show that he is combat veteran of the 
Vietnam War and that his military decorations include the 
Combat Infantryman Badge, the Purple Heart Medal with 1st Oak 
Leaf Cluster, and the Bronze Star Medal with "V" Device (to 
denote valor in combat).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 1998 and 
November 1998 by the Fort Harrison, Montana, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, inter 
alia, granted the veteran an increased rating, to 50 percent, 
for service connected PTSD and denied his claims for 
increased ratings for a service-connected gunshot wound of 
the left thigh (currently rated as 20 percent disabling) and 
a shell fragment wound of the left buttock (currently rated 
as 20 percent disabling), as well as a TDIU.  


REMAND

The veteran's claims for increased ratings for his service-
connected PTSD and missile wound residuals are well-grounded 
in that they are not inherently implausible.  38 U.S.C.A. § 
5107(a) (West 1991).  VA therefore has a duty to assist him 
in developing the facts pertinent to his claims.  38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).   The 
TDIU claim is inextricably intertwined with the 
aforementioned because it is determinative upon the outcome 
of the increased rating claims.  See Holland v. Brown, 6 
Vet. App. 443 (1994).  Therefore, in view of the present 
need to develop pertinent evidence, adjudication of the TDIU 
issue will be held in abeyance pending this remand.

Based on the records contained in the veteran's claims file, 
it can be determined that the veteran had been in receipt of 
Social Security Administration (SSA) disability benefits as 
early as 1986, although it is not presently ascertainable 
whether or not this award has been continuous since then, or 
if he is even currently in receipt of SSA disability 
benefits.  The file does show, however, that in August 1991, 
SSA had submitted a written request to VA for copies of the 
veteran's medical records in order to develop a claim for SSA 
disability benefits.  The current medical evidence indicates 
that the veteran is not employed and has apparently been 
unemployed for many years.  In any case, the medical and 
administrative records which pertain to his SSA claim are not 
currently associated with his claims file.  The SSA records 
have potential relevance to the increased rating claims at 
issue, and certainly to the TDIU claim at issue, and 
therefore a remand is warranted so that the RO may have 
opportunity to contact SSA to obtain copies of these records 
for association into the veteran's file.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 19.9 (1999); Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson v. Brown, 4 
Vet. App. 565 (1993); Baker v. Brown, 11 Vet. App. 163 
(1998).  

In addition, the RO's attention in directed towards a written 
statement from a licensed clinical social worker, dated in 
July 2000, addressing the status of the veteran's impairment 
due to PTSD.  The evidence was new and was created by the 
social worker in July 2000; it is not duplicative of any 
evidence previously submitted to and considered by the RO.  
The letter was submitted directly to the Board in July 2000, 
without any attached waiver of first review by the RO.  
However, the claims file also contains a letter from the 
veteran's attorney, received by the RO in January 1999, which 
contains the following statement: 

"The veteran waives consideration of all further 
evidence by the RO and waives preparation of any 
SSOC's (Supplemental Statement of the Case) 
relating to such evidence."

Though there are potential issues involving 38 C.F.R. 
§ 20.1304 (1999) and the U.S. Court of Appeals for Veterans 
Claims' controlling case of Bernard v. Brown, 4 Vet. App. 384 
(1993), regarding prejudice to the veteran for Board review 
of evidence not previously considered in the first instance 
by the RO, in view of the present determination of the Board 
to remand this case, it will be easy to rectify this matter 
by having the RO consider the July 2000 statement as it 
pertains to the veteran's claims while the case is on remand.

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact SSA and 
request that it be furnished copies of 
all of the veteran's medical and 
administrative records associated with 
his claim(s) for SSA benefits.  Any 
records obtained should then be 
associated with his claims file.

2.  The RO should contact the veteran 
and obtain the names and addresses of 
all health care providers who treated 
him for his psychiatric problems 
(including for PTSD) and for medical 
problems related to his service-
connected missile wound residuals of his 
left thigh and buttock since June 1998 
(the date of the most recent VA 
examination of record).  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained.  Any records obtained should 
then be associated with his claims file, 
pursuant to 38 C.F.R. § 3.159 (1999).

3.  Following completion of the above 
action, the veteran should be afforded 
the appropriate VA medical examinations 
to determine the current severity of his 
service-connected PTSD and his gunshot 
and shell fragment wound residuals of 
his left thigh and left buttock.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history and, with 
regards to the missile wound residuals, 
with emphasis on the limitation of 
activity and functional loss due to pain 
imposed by the disability at issue, 
including the scars associated with the 
injuries, in light of the whole recorded 
history.  The examiners should comment 
on the extent to which the disabilities 
at issue interfere with the veteran's 
ability to obtain and retain employment.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims of entitlement to 
increased evaluations in excess of 50 
percent for his service-connected PTSD, 
in excess of 20 percent for his service-
connected gunshot wound of the left 
thigh, and in excess of 20 percent for 
his service-connected shell fragment 
wound of his left buttock, and also his 
claim of entitlement to a TDIU on the 
basis of all the evidence of record.  
Consideration should be given to whether 
separate ratings may be granted for any 
disability related to the residual scars 
of his service-connected missile wounds, 
as the records indicate that the scars 
are tender and painful.  

5.  If the action taken by the RO 
remains adverse to the veteran with 
respect to any of his claims, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office while the case is in remand status.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.  
The veteran and his representative should then be afforded an 
opportunity to respond.

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


